DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 24 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 22. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ellery et al., (hereafter Ellery), US Patent No. 5,631,078.
	With regard to claims 1-2 and 15-16, Ellery teaches a product, i.e., a film, which is made by the wet-laying technique from a composition of mixture of cellulose and cellulose ester fibers in proportions 20-85 of acetate ester fibers and 80-15 of cellulose fibers water and additives; see abstract, column 2, lines 1-14, and examples. Ellery teaches that the acetate fibers have denier between 1 to 30 with average length between 1 to 7 mm; see column 2, lines 38-42 and teaches the use of additives in the composition; see example 1, which uses starch and sizing agents, i.e., alkyl ketene dimer (AKD). 
	With regard to claim 2, Ellery is silent with regard to the use of waste/recycled fibers along with the non-fibrillated fiber, i.e., the cellulosic fibers used; however the use of a blend of such fibers is common in the art1 and therefore considered obvious absent a showing of unexpected results.
Regarding to claim 3, Ellery teaches that the CE staple fibers may or may not surface hydrolyzed; see column 2, lines 22-25.
	With regard to claim 4, 12-13, Ellery teaches that the CE staple fibers contains no substantial crimp; see column 2, lines 38-39, which indicates that they can be crimped, just not too much. As to the ratio of crimp per DP, said ratio can be optimized to desired property of the article and therefore, considered obvious absent a showing of unexpected results.
	With regard to claims 5 and 8, Ellery teaches that the cellulose ester fibers are not fibrillated, i.e., not refined, and actually teaches away from extensive refining since they produce weak films; see column 1, lines 31-45 and column 2, lines 47-49..
	Regarding to claim 6, the CE Staple fibers have the DFP and been cut the claimed range and therefore, and therefore the ratio must be the same or at least within the claimed ratio. Note that Ellery teaches that the acetate fibers have denier between 1 to 30 with average length between 1 to 7 mm (reading on claims 2-5 and 18); see column 2, lines 38-42, and therefore the ratio, e.g. 5 mm of length:1 DFP, which is explicitly recites, falls  within the range.
	With regard to claim 7, while Ellery adds plasticizer to the already made paper, Ellery does not add any plasticizer to the composition; see column 1, lines 61-67.hus reads on the claim.
	Regarding to claim 9, Ellery does not teach the moisture of the fibers, but controlling the moisture of a fiber is within the levels of ordinary skill in the art; however, Ellery teaches that the CE staple fibers are produced by the sheath regenerated cellulose that are well-known to be produced by the spinning process and therefore, the limitation of the claims are at the very least obvious, i.e., producing the fibers by the spinning process would have been obvious to one of ordinary skill in the art.
With regard to claim 10, Ellery teaches different shapes of the ester fibers; see column 2, lines 22-27, and teaches denier from 1 to 30 and fibers cut from 1 to 7 mm, which gives shape factor, i.e., length/dpf falling within the claimed range.
With regard to claims 11, Ellery does not teach the claimed properties but such properties must inherently be within the claimed range, since the composition is made with the same raw materials or at the very least the properties can be controlled to desire range. 
With regard to claim 17-19, while Ellery is silent with regard to the refining of the fibers together or adding the additives using in-line mixer or the lowering the consistency of the mixture, those process are common in the art and considered obvious absent showing of unexpected results.2
With regard to claim 20, the use of fillers and pigments are known in the art and therefore, the use of such additives would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if such additives were added to the composition. Moreover, in example 5 Ellery teaches the use of TiO2 in the mixture; see column 8, lines 5-14.
With regard to claims 21-22, while Ellery does not teach the use of less than 20% by weight of the CE staple fibers, optimizing the amount/ratio of the fiber blend would have been obvious to one of ordinary skill in the art since it has been held that it is obvious to try, choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. See recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (Citing KSR, 82 USPQ2d at 1396).
 Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over of any of Ide et al., (hereafter Ide), WO 2018/0110059 A1, equivalent reference EP 3556937 A1 has been used as the translation.
Ide teaches the making of a composition comprising cellulose and staple fibers. The staple fibers comprising cellulose ester; see the description of the individual references below. The composition is used to make papers and therefore, the line of speed and dry line moving back as claimed would be inherent to the references:
Ide teaches a wet-laid paper made with a blend of pulp fibers and cellulose ester staple fibers; see abstract and ¶-[0041]. Ide also teaches the same type of cellulose ester and having length and diameter, DPF, falling within the disclosed range; see ¶-[0028]-[0029], and teaches the use of wood fibers as the pulp fibers; see ¶-[0032]. While Ide teaches that the preferred binder is an alkali salt of water-soluble anionic polymer, Ide clearly teaches that other can be used, since he teaches that said binder is just an example; see ¶-[0035] and using other different binder(s) would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if other binders were used. Note that it has been held that “[R]eferences are not limited to preferred embodiments.” In re Boe, 148 USPQ 507 (CCPA 1966). Also, it has been held that all the disclosure in a reference must be evaluated for what they fairly teach one of ordinary skill in the art. In re Smith, 32 CCPA 959, 148 F.2d 351, 65 USPQ 167; In re Nehrenberg, 47 CCPA 1159, 280 F.2d 161, 126 USPQ 383; and in In re Watanabe, 50 CCPA 1175, 315 F.2d 924, 137 USPQ 350.
As to the amount of the CE staple fibers, Ide teaches that the weight ratio of such fibers can be suitable adjusted depending upon the product to be made and thus optimizing the amount of CE staple fibers to be within the claimed range would have been obvious to one of ordinary skill in the art.
It seems that the reference teach a fibrous composition made using the same type of fibers and therefore, the composition would inherently have the same properties as claimed or at the very least the minor modification(s) to obtain the claimed invention would have been obvious to one of ordinary skill in the art.
Response to Arguments
Rejections/Objections not explicitly treated have been withdrawn.
Applicant's arguments filed January 12, 2021 have been fully considered but they are not persuasive.
With regard to the rejection over Ellery, applicants argue that the reference does not recognize the DPF as result effective variable and therefore, it cannot be optimized to be within the claimed range. Also that the claimed range produces unexpected results. The arguments are not convincing, because in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
	With regard to the unexpected results the arguments are not convincing because the claims are not commensurable in scope with the unexpected results, since the results were obtained for specific conditions not recited in the claims. Applicants must also explain why the showing is commensurate in scope with the claimed subject matter. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). Applicants have not directed us to evidence that establishes why the relatively few examples presented in the specification would have been representative of the scope of the claimed invention. Applicants have not explained why the results achieved in the specification would have been unexpected by one of ordinary skill in the art, see In re Freeman, 474 F.2d 1318, 1324, 177 USPQ 139, 143 (CCPA 1973); In re Klosak, 455 F.2d 1077, 1080, 173 USPQ 14, 16 (CCPA 1972). This is especially significant in this case where the cited reference discloses the preparation of similar paper compositions that have related properties.
	With regard to the rejection over Ide, applicants argue that Ide uses binders, alkali salt of water-soluble anionic polymer binders which the claims explicitly excludes such materials/compounds. The arguments are not convincing for the reason indicated above and repeated below for applicants’ convenience:
While Ide teaches that the preferred binder is an alkali salt of water-soluble anionic polymer, Ide clearly teaches that other can be used, since he teaches that said binder is just an example; see ¶-[0035] and using other different binder(s) would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if other binders were used. Note that it has been held that “[R]eferences are not limited to preferred embodiments.” In re Boe, 148 USPQ 507 (CCPA 1966). Also, it has been held that all the disclosure in a reference must be evaluated for what they fairly teach one of ordinary skill in the art. In re Smith, 32 CCPA 959, 148 F.2d 351, 65 USPQ 167; In re Nehrenberg, 47 CCPA 1159, 280 F.2d 161, 126 USPQ 383; and in In re Watanabe, 50 CCPA 1175, 315 F.2d 924, 137 USPQ 350.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Composition comprising a blend of cellulose and cellulose ester staple fibers.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
        
            
    

    
        1 The examiner tales official notice of this fact and will provide proof if/when necessary.
        2 The examiner takes official notice of these facts and will supply proof when/if necessary.